Fowler, J.
By the first and second sections of chapter 46 of the Revised Statutes, (Comp. Laws 127,) it is provided that the selectmen shall make a list of the taxes assessed on the real estate of persons not resident in the town, under their hands, which shall be delivered to the collector on or before the thirtieth day of May annually.
TJnder these provisions it was held, in Chase v. Sparhawk, 22 N. H. 134, that it was essential that the non-resident tax list should be separately signed by the selectmen. In Thompson v. Currier, 24 N. H. 237, it was decided that the list might be so referred to in the warrant accompanying it, as to dispense with its being separately signed by the selectmen. In Gordon v. Randlett, 28 N. H. 485, the doctrine of Chase v. Sparhawk was reaffirmed; and -in Cass v. Bellows, decided in this county, December term, 1856, but not reported, it was held that the law must be considered as settled, that a non-resident tax list must be separately signed by the selectmen.
Upon the whole, therefore, the rule requiring the list to be separately signed by the selectmen being in accordance with the generally recognized principle, that whenever the title to property depends upon the validity of proceedings under a statute, a strict and literal compliance with those provisions must be shown, we have no hesitation in saying that non-resident tax lists must be separately signed by the selectmen when committed to the collectors, and that it is not sufficient that they be referred to, however particularly, in the warrants accompanying them under the hands and seals of the selectmen.
There must, therefore, be judgment for the plaintiff.